The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-37 and 39-41 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 21, 29 and 35, the prior art of record alone or in combination neither teaches nor makes obvious a method of forming a cobalt layer on a substrate, comprising: 
exposing the cobalt layer to a ruthenium process to form a ruthenium doped cobalt layer, wherein the ruthenium process comprises soaking the cobalt layer in a ruthenium-containing environment, wherein the soaking comprises: co-flowing a ruthenium precursor and hydrogen gas; and exposing the ruthenium doped cobalt layer to a soak process at a temperature from about 100 degrees Celsius to about 600 degrees Celsius, comprising: stopping the flow of the ruthenium precursor while continuing the flow of the hydrogen gas.
Since independent claims 21, 29 and 35 are allowable in combination with all the remaining limitations of claims 21, 29 and 35, therefore dependent claims 22-28, 30-34 and 36-41 of the independent claims 21, 29 and 35 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817